

117 HR 3331 IH: Taxpayer Receipt Act
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3331IN THE HOUSE OF REPRESENTATIVESMay 19, 2021Mr. Arrington introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Secretary of the Treasury to provide taxpayers with information regarding the Federal budget.1.Short titleThis Act may be cited as the Taxpayer Receipt Act.2.Information regarding the Federal budgetThe Secretary of the Treasury, or the Secretary’s delegate, shall provide, to each individual filing a Federal income tax return for a taxable year, a one-page document which contains, with respect to the most recently completed fiscal year—(1)total Federal outlays during such year;(2)total Federal revenues collected during such year;(3)the Federal deficit or surplus for such year; and(4)the total Federal debt held by the public.